

117 HRES 123 IH: Expressing appreciation and recognition for the scientific, medical, and pharmaceutical community in the historic development of the COVID–19 vaccine in record time.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 123IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Calvert (for himself, Mrs. Steel, Mr. Valadao, Mr. Issa, Mr. Weber of Texas, Mr. McClintock, Mr. Carter of Texas, Mr. Diaz-Balart, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing appreciation and recognition for the scientific, medical, and pharmaceutical community in the historic development of the COVID–19 vaccine in record time.Whereas the COVID–19 pandemic originated in Wuhan, China, on December 31, 2019;Whereas COVID–19 has taken the lives of over 2 million individuals worldwide and over 475,000 Americans;Whereas, on May 15, 2020, the Trump administration initiated Operation Warp Speed, which was formed to encourage public-private partnerships to streamline the development and approval of a COVID–19 vaccine;Whereas under the leadership of the Department of Health and Human Services Secretary Alex Azar, Acting Defense Secretary Christopher Miller, Chief Advisor Dr. Moncef Slaoui, and General Gustave F. Perna, Operation Warp Speed accelerated the development of the COVID–19 vaccine while maintaining world-class standards of safety and efficacy;Whereas thanks to the tireless work of the scientific community and tens of thousands of dedicated Americans who participated in the vaccination trials, on December 11, 2020, the Food and Drug Administration issued the first emergency use authorization for a vaccine for the prevention of COVID–19;Whereas just one month after approval, pharmaceutical companies Pfizer, BioNTech, and Moderna collectively have distributed 41,411,550 COVID–19 vaccine doses across the United States;Whereas due to the outstanding work of these pharmaceutical companies and the safe and expedient regulatory approvals facilitated by Operation Warp Speed, as of early February 2021, 32,867,213 Americans have received at least one dose of the COVID–19 vaccine; andWhereas the development of the COVID–19 vaccine has allowed our Nation to combat the virus, begin the healing process, and move closer to a full reopening of our Nation’s economy: Now, therefore, be itThat the House of Representatives recognizes and thanks the scientific, medical, and pharmaceutical community for their vital contributions to this Nation and expresses gratitude for their leadership and efforts to end the COVID–19 pandemic.